Appellant was convicted of the offense of petit larceny.
The property alleged to have been stolen — several gallons of gasoline — was charged, in the affidavit upon which appellant was tried, to have been the property of "Franklin County." This was sufficient, as against the demurrers interposed. Sands et al. v. State, 80 Ala. 201.
The testimony offered on behalf of the state tended directly to show the guilt of appellant as charged; that offered on behalf of appellant was in denial. The issues were for the jury. We discover nothing worthy of further comment.
The judgment of conviction is affirmed.
Affirmed.